                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    CHARLES STROUD, SR., Individually                                        PLAINTIFF
    and as wrongful death representative
    of Charles Stroud, Jr.

    v.                                                CAUSE NO. 1:18CV110-LG-JCG

    WALMART, INC., d/b/a WALMART
    STORES, INC..                                                        DEFENDANTS

                ORDER GRANTING IN PART MOTION TO STRIKE
                    PLAINTIFF’S EXPERT DESIGNATION

         BEFORE THE COURT is the [69] Motion to Strike Plaintiff’s Expert

Designations filed by Defendant Walmart, Inc. 1 Plaintiff did not file a response. For

the reasons below, the Court grants in part and denies in part the Motion to Strike

Plaintiff’s Expert Designations.

                                      I. DISCUSSION

         In this products liability case, Plaintiff alleges that his fifteen-year-old son

died after intentionally inhaling a keyboard cleaning product called Ultra Duster,

which another adult in the family purchased from Wal-Mart. Plaintiff alleges that

Wal-Mart “is the manufacturer/designer/seller” of Ultra Duster. (Am. Compl. 1, 10,

ECF No. 44.) He alleges that Wal-Mart knows that young people “huff” the product,




1Defendant Walmart, Inc., says that the proper party to this suit is Wal-Mart
Stores East, LP. Plaintiff does not address this in his response, so, without
determining the proper party, the Court will refer to both Walmart, Inc., and Wal-
Mart Stores East, LP, collectively as “Wal-Mart.”
but has attempted to reduce this misuse only by the inadequate measure of adding

a bitterant.

      The defendants have chosen profit over safety and chosen keyboard
      cleaning over young human life. In so doing the defendants have
      manufactured and sold a product that is defective in design, is
      inherently dangerous and have violated their obligation to adequately
      warn of the dangers of the Ultra Duster product, have failed to take
      measures to keep it out of the hands of children, and have taken safety
      steps that are designed to provide a defense to liability claims rather
      than recognize the reality that the product is not worth the harm that
      it causes, can never be made safe, and is a sham of a product that
      exists without adequate or legitimate reason save for the profit it
      brings to the defendants.

(Am. Compl. 4, ECF No. 44.) Plaintiff’s claims against Wal-Mart are for defective

design and failure to warn under the Mississippi Products Liability Act, and

negligence in designing, testing, manufacturing, marketing, and selling the Ultra

Duster product.

      The Motion to Strike Plaintiff’s Expert Designations

      Wal-Mart has renewed its objections to Plaintiff’s expert designations. The

Magistrate Judge earlier denied Wal-Mart’s motion to strike expert designations

without prejudice, in part because Wal-Mart had not attached the designation itself.

(Order, ECF No. 59.) The Magistrate Judge noted the history leading up to Wal-

Mart’s motion.

      Plaintiff’s original expert designation deadline was August 27, 2018
      (ECF No. 23). On that date, he filed an Unopposed Motion for
      Extension of Time to Designate Experts (ECF No. 33). The Court
      granted the Motion, extending his deadline to September 10, 2018. On
      September 10, he filed a second Motion for Extension of Time to
      Designate Experts (ECF No. 34), seeking to extend his deadline to
      September 18, 2018. Because this second Motion failed to inform the
      Court whether it was opposed, as required by Local Uniform Civil Rule

                                        -2-
      7(b)(10), the Court denied the Motion without prejudice. Plaintiff did
      not file another motion, but he did not serve his designation of experts
      until September 21, 2018 (ECF No. 35). Thereafter, on October 8,
      2018, Defendant Walmart filed its Motion to Strike Plaintiff’s Expert
      Designations, asserting that the designation was late and did not
      comply with the Federal Rules of Civil Procedure or the Local Uniform
      Civil Rules.

(Id. at 1-2.) The Magistrate Judge 1) declined to strike the designation on

untimeliness grounds and 2) denied without prejudice the request to strike for

failure to comply with the Rules -- because Wal-Mart had not attached the

designation, the Magistrate Judge could not determine its sufficiency. (Id. at 2.)

      Wal-Mart has now provided Plaintiff’s designation of experts with its

renewed motion to strike, which it filed on January 17, 2019. Plaintiff did not file a

response, and the time for doing so has long expired. See L. U. Civ. R. 7(b)(4).

Although the motion may be granted as unopposed, the Court nevertheless

considers it on the merits.

      Local Rule 26 mandates that “[a] party must make full and complete

disclosure [regarding expert witnesses] as required by Fed. R. Civ. P. 26(a)(2) and

L.U. Civ. R. 26(a)(2)(D) no later than the time specified in the case management

order.” L.U. Civ. R. 26(a)(2). Under Federal Rule 26, the disclosure of experts must

be accompanied by a written report containing a complete statement of the

witness’s opinions and the basis for them, the facts or data considered, any exhibits

that will be used, the witness’s qualifications, and other information. Fed. R. Civ.

P. 26(a)(2)(A)-(B). Local Rule 26 further states that “[a]n attempt to designate an

expert without providing full disclosure information as required by this rule will not



                                         -3-
be considered a timely expert designation and may be stricken . . . .” L.U. Civ. R.

26(a)(2).

       Plaintiff has designated two experts, one of whom is Jim Faulk, Hancock

County Coroner, “expected to testify as to medical causation” and the other is Jesse

Hines, a scientist “expected to testify to the toxicology of the substance ingested”

and related matters. (Def. Renewed Mot. to Strike Ex. A, ECF No. 70-1.) There is

no further information provided.

       Assuming the Coroner should be considered similarly to a treating physician,

Plaintiff’s failure to provide a written report does not preclude the Coroner’s

testimony, but his testimony “must remain confined to facts disclosed during care

and treatment of the patient, including his diagnosis, [and] the causation of a

plaintiff’s injuries . . . as long as the doctor formed those opinions based on his

personal knowledge and observations obtained during the course of care and

treatment.” Walker v. Target Corp., No. 2:16-CV-42-KS-MTP, 2017 WL 2903253, at

*1 (S.D. Miss. July 6, 2017) (citation omitted). Thus, the failure to provide a written

report does not prevent Plaintiff from calling the Coroner to testify at trial.

       The other designated expert, Jesse Hines, is a research and development

scientist from the Raleigh-Durham area. His designation reads in full that he

       is expected to testify to the toxicology of the substance ingested by
       Charles Stroud, Jr. which caused his death, the unreasonableness of
       such a substance being commercially available to the teenage public,
       and the classification of the product as a dangerous poison with
       fraudulent representations of disincentive use controls.

(Def. Renewed Mot. to Strike Ex. A, at 1, ECF No. 70-1.)



                                          -4-
      It appears that Hines has been specially employed to provide this testimony

and is not otherwise involved in the case. As noted earlier, his designation is

unaccompanied by a written report containing a complete statement of his opinions

and the basis for them, the facts or data considered, any exhibits that will be used,

his qualifications, or any other information, as required by Fed. R. Civ. P. 26(a).

“[T]he presumptive sanction for failing to . . . supply a required expert report or

summary disclosures is to exclude or limit the expert’s testimony unless the failure

was substantially justified or harmless.” Honey-Love v. United States, 664 F. App’x

358, 362 (5th Cir. 2016) (citing Fed. R. Civ. P. 37(c)).

      Plaintiff has not filed a response to Wal-Mart’s Motion, and therefore has

offered no explanation for failing to supply the required information from Hines. In

his November 2018 response to Wal-Mart’s first motion to strike, Plaintiff stated

that Hines “was affected not only by Hurricane Florence, but then again, by

Hurricane Michael. Understandably but unfortunately, this has made obtaining his

cooperation in this case difficult.” (Pl. Resp. to Mot. to Strike 1, ECF No. 54.) The

Court will not assume Hines was still unavailable for this reason at the time Wal-

Mart filed its Renewed Motion to Strike, more than two months later. In any event,

Plaintiff has been on notice of this deficiency since at least November 2018, when

the Magistrate Judge considered Wal-Mart’s allegation that Hines’ designation did

not comply with the Rules. Plaintiff has done nothing to remedy the deficiency or to

explain why it cannot be remedied. The Court finds Plaintiff’s failure was not

substantially justified, nor is it harmless. Plaintiff’s short description of Hines’



                                           -5-
expected testimony does not allow Wal-Mart the opportunity to explore, during

discovery, the nondisclosed opinions, facts and data he would offer. Wal-Mart is

also deprived of the opportunity to timely file rebuttal opinions, facts and data.

      When deciding which sanction to employ when there has been an improper

expert designation, the Court weighs the following factors:

      (1) the importance of the witnesses’ testimony;

      (2) the prejudice to the opposing party of allowing the witnesses to testify;

      (3) the possibility of curing such prejudice by granting a continuance; and

      (4) the explanation, if any, for the party’s failure to comply with the discovery
      order.

Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 572 (5th

Cir. 1996) (citation omitted). Here, Wal-Mart has moved to strike the expert

designation -- the sanction described in Fed. R. Civ. P. 37(b)(2)(A)(iii). The Court

agrees that this is the appropriate sanction.

      With respect to the importance of Plaintiff’s expert witness Hines, the Court

is aware that Hines’ testimony is key to Plaintiff’s case, since expert testimony is

required in product liabilities claims brought under the MLPA. Taggert v. FCA US

LLC, No. 1:16CV179-GHD-DAS, 2018 WL 493479, at *3-4 (N.D. Miss. Jan. 19,

2018) (citations omitted). However, Plaintiff has not attempted to properly

designate an expert, seek an extension of time to do so, or make an argument

against striking his expert witness. The prejudice to Wal-Mart that would result

from allowing Hines to testify to opinions, facts, and data that still have not been




                                         -6-
disclosed was addressed above. For these reasons, Wal-Mart’s Motion to Strike

Plaintiff’s designation of Hines as an expert witness will be granted.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [69] Motion to

Strike Plaintiff’s Expert Designations filed by Wal-Mart is GRANTED as to Jesse

Hines and DENIED in all other respects.

      SO ORDERED AND ADJUDGED this the 15th day of April, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -7-
